


110 HR 5190 IH: To suspend temporarily the duty on certain acrylic fiber

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5190
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Certain acrylic fiber
			 tow
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902._._Acrylic fiber tow containing at least 85 percent by weight of
						acrylonitrile units, containing a minimum of 35 percent water, imported in the
						form of raw white (undyed) filament with an average filament measure between 2
						and 5 decitex per filament, and length greater than 2 meters (provided for in
						subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
